                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF NEW YORK
JANICE RAZZANO,                                       ECF/CM Case
                      Plaintiff,

            v.                                        Case No. 11-CV-02920-KAM-PK

REMSENBURG-SPEONK UNION FREE                          PLAINTIFF’S RESPONSES AND
SCHOOL DISTRICT, KATHERINE                            OBJECTIONS TO DEFENDANTS’
SALOMONE, THOMAS KERR, LISA                           LOCAL RULE 56.1 STATEMENT
FOX, KEVIN FEDERICO, CECELIA
SPELLMAN- FREY, JOEL PETERSON,
RONALD M. MASERA and JOHN KERN
in their official and individual capacities
pursuant to NYEL §§ 290 et seq.,

                      Defendants.

       The plaintiff respectfully submits her responses and objections to Defendants’

Local Rule 56.1 Statement of Material Facts in support of their motion for summary

judgment. The numbered paragraphs of the defendants’ material facts are restated and

each is followed with the plaintiff’s response.

       1.        For school year 2010 – 2011, the Remsenberg-Speonk Union Free

School District (“School”) had a reduced student body from the year before,

decreasing from 193 to 169 students. (Solomon 5/25/2010 Aff, Exhibit “A,” ¶¶. 5 and

13).

                 Response: Plaintiff objects because this allegation on is based on

inference-on-inference and it violates Rule 56 (c) (2), in that, there is no supporting


                                              1
document citied in the citied paragraphs of the Solomone Affidavit. Note: the correct

spelling of the affiant’s name is Solomone not Solomon.

      2.     For school year 2010 – 2011, there was a decrease in state funding

requiring a budget reduction. (Solomon 5/25/2010 Aff, Exhibit “A,” ¶¶. 5 and 13).

             Response: Plaintiff objects because this allegation on is based on

inference-on-inference and violates Rule 56 (c) (2), in that, there is no supporting

document citied in the citied paragraphs of the Solomone Affidavit.

      3.     In 2010, the School eliminated one position and reduced two positions

from full to half-time, with Plaintiff’s position being reduced to half time. (Id., ¶11);

(6/14/2010 BOE Minutes, Exhibit “B”).

             Response: Plaintiff objects: the citation to ¶11 of the Solomone Affidavit

does not discuss are reduction in staff. The plaintiff, however, does not object to the

citation to the “6/14/2010 BOE Minutes, Exhibit “B” that notes how the Board voted.

      4.     In 2010, the School had three (3) students who participated in regular

mandated counseling sessions and for whom Plaintiff had to prepare annual reports as

part of their Individualized Education Program (“IEP”), and the school had five other

students who attended non-mandatory counseling. (Achilich 5/25/2010 Affidavit,

Exhibit “C,” ¶ 7).

             Response: Plaintiff objects because this allegation on is based on

inference-on-inference and violates Rule 56 (c) (2), in that, there is no supporting


                                            2
document citied in the citied paragraphs of the Achilich Affidavit.

      5.     In or around 2009, Plaintiff complained of persistent coughing while at

school, with an undetermined cause. (Exhibits “E,” “F,” and “G”).

             Response: Plaintiff has no objection.

      6.     Multiple environmental tests found no evidence of an environmental

cause for Plaintiff’s complaints. (Exhibits “J,” “K,” “L,” “M,” “N”, “O,” “P,” “Q,”

“R,” “S,” and “T”).

      Response: This is a disputed conclusion based on the defendant’s own expert

from Exhibit J referenced therein. There, he states,

              It is important to note that this inspection and sampling are
              limited in that it only reports the presence and conditions of the
              parameters analyzed at the time the inspection and sampling was
              performed. Although every attempt was made to collect the
              samples at a time which is most representative of the typical
              conditions of the subject spaces, these results cannot guarantee
              the conditions prior to, and subsequent to, when the samples
              were collected. If the occupant’s concerns and/or symptoms
              persist, further investigation, including more expansive air
              monitoring and collaboration with the occupant’s physician is
              recommended


      7.     In or around November 2010, Plaintiff was diagnosed with “mild

obstructive ventilatory defect with improvement after bronchodilators.” (11/5/2010

Schema Report, Exhibit “U”);

             Response: Plaintiff has no objection.

      8.     The School agreed to accommodation requests, including but not limited

                                           3
to moving offices, wearing a respirator, additional recess periods, new paint, and new

ceiling tiles. (Exhibits “A,” “C,” and “S”) ;(Complaint, Exhibit “D,” ¶¶ 98 – 101);

(2/5/2015 Post-Trial Decision, 37607/2010, Exhibit “H,” Page 10); Razzano v.

Remsenburg-Speonk UFSD, 162 A.D.3d 1043, 1045 (2d Dept. 2018).

             Response: Plaintiff objects because this allegation on is based on

inference-on-inference and violates Rule 56 (c) (2), in that, there is no supporting

document citied in the citied paragraphs of the affidavit (Exhibits A and C). Plaintiff

further objects that Exhibit S is hearsay (a letter commenting of expert reports) and

Exhibit H (a court decision) is hearsay pursuant to Fed. R. Evid. 801(c). Plaintiff

objects again that to the extent that Exhibit S is being offered as an issue of law – res

judicata or issue preclusion- it fails under Postlewaite v. McGraw‐Hill, 333 F.3d 42,

48 (2d Cir. 2003), Sullivan v. Gagnier, 225 F.3d 161, 166 (2d Cir. 2000), Burkybile v.

Bd. of Educ. of Hastings‐On‐Hudson, 411 F.3d 306, 311‐12 (2d Cir. 2005), Evans v.

Ottimo, 469 F.3d 278, 281 (2d Cir. 2006) (citing Kaufman v. Eli Lilly &

Co., 65 N.Y.2d 449, 455‐56 (1985)), all cases cited by the Second Circuit Court of

Appeals in Razzano v. Remsenburg‐Speonk Union Free Sch. Dist., et al., 751 F.

App’x 24 (2d Cir. 2018) Cir. 2018), the Summary Order that reversed the prior court’s

dismissal of this action.

      9.     The School “made every effort to unhesitatingly and reasonably

accommodate” Plaintiff “time and again… in good faith and without any remarkable


                                            4
reluctance.” (2/5/2015 Post- Trial Decision, Index No. 37607/2010, Exhibit “H,” Page

10).

       10.   The School had “legitimate budgetary reasons” for reducing Plaintiff’s

position to half-time. (2/5/2015 Post-Trial Decision, Index No. 37607/2010, Exhibit

“H,” Page 11).

             Response: Plaintiff objects pursuant to Fed. R. Evid. 801(c), hearsay,

because it is being offered for the truth of the matter asserted in the judgment.

Plaintiff further objects because there is no statement or judgment as to the claims

asserted under the American With Disabilities Act being raised in the operative

complaint in this action. Plaintiff objects again that to the extent that Exhibit H is

being offered as an issue of law – res judicata or issue preclusion- it fails under

Postlewaite v. McGraw‐Hill, 333 F.3d 42, 48 (2d Cir. 2003), Sullivan v. Gagnier, 225

F.3d 161, 166 (2d Cir. 2000), Burkybile v. Bd. of Educ. of Hastings‐On‐Hudson, 411

F.3d 306, 311‐12 (2d Cir. 2005), Evans v. Ottimo, 469 F.3d 278, 281 (2d Cir. 2006)

(citing Kaufman v. Eli Lilly & Co., 65 N.Y.2d 449, 455‐56 (1985)), all cases cited by

the Second Circuit Court of Appeals in Razzano v. Remsenburg‐Speonk Union Free

Sch. Dist., et al., 751 F. App’x 24 (2d Cir. 2018) Cir. 2018), the Summary Order that

reversed the prior court’s dismissal of this action.

       11.   The School made “consistent good-faith efforts to address her complaints

and to provide reasonable accommodations for the petitioner’s alleged health issues.”


                                             5
Razzano v. Remsenburg-Speonk UFSD, 162 A.D.3d 1043, 1045 (2d Dept. 2018).

             Response: Plaintiff objects pursuant to Fed. R. Evid. 801(c), hearsay,

because it is being offered for the truth of the matter asserted in the judgment.

Plaintiff further objects because there is no statement or judgment as to the claims

asserted under the American With Disabilities Act being raised in the operative

complaint in this action. Plaintiff objects again that to the extent that the case citied by

the defendant in this paragraph is being offered as an issue of law – res judicata or

issue preclusion- it fails under Postlewaite v. McGraw‐Hill, 333 F.3d 42, 48 (2d Cir.

2003), Sullivan v. Gagnier, 225 F.3d 161, 166 (2d Cir. 2000), Burkybile v. Bd. of

Educ. Of Hastings‐On‐Hudson, 411 F.3d 306, 311‐12 (2d Cir. 2005), Evans v. Ottimo,

469 F.3d 278, 281 (2d Cir. 2006) (citing Kaufman v. Eli Lilly & Co., 65 N.Y.2d 449,

455‐56 (1985)), all cases cited by the Second Circuit Court of Appeals in Razzano v.

Remsenburg‐Speonk Union Free Sch. Dist., et al., 751 F. App’x 24 (2d Cir. 2018) Cir.

2018), the Summary Order that reversed the prior court’s dismissal of this action.

      12.    The New York State Commissioner of Education Found that Petitioner’s

claims that the reduction to half time was in “bad faith,” to the extent within the

Department of Education’s jurisdiction, were not supported by “any evidence.” (NYS

Commissioner of Education, Decision No. 17,076, annexed hereto as Exhibit “X”).

      Response: Plaintiff objects pursuant to Fed. R. Evid. 801(c), hearsay, because

it is being offered for the truth of the matter asserted in the judgment. Plaintiff further


                                             6
objects because there is no statement or judgment as to the claims asserted under the

American With Disabilities Act being raised in the operative complaint in this action.

Plaintiff objects again that to the extent that above referenced administrative decision

is being offered as an issue of law – res judicata or issue preclusion- it fails under

Postlewaite v. McGraw‐Hill, 333 F.3d 42, 48 (2d Cir. 2003), Sullivan v. Gagnier, 225

F.3d 161, 166 (2d Cir. 2000), Burkybile v. Bd. of Educ. of Hastings‐On‐Hudson, 411

F.3d 306, 311‐12 (2d Cir. 2005), Evans v. Ottimo, 469 F.3d 278, 281 (2d Cir. 2006)

(citing Kaufman v. Eli Lilly & Co., 65 N.Y.2d 449, 455‐56 (1985)), all cases cited by

the Second Circuit Court of Appeals in Razzano v. Remsenburg‐Speonk Union Free

Sch. Dist., et al., 751 F. App’x 24 (2d Cir. 2018) Cir. 2018), the Summary Order that

reversed the prior court’s dismissal of this action.

         13.   On or about May 9, 2012, Plaintiff was found not mentally fit. (3/9/2012

Solomon Report, Exhibit “Y”; 5/29/2012 Solomon Supplemental Report, Exhibit “Z,”

P. 4).

               Response: According to Dr. Solomon’s report “[a]lthough a diagnosis

could not be determined . . . . .” See Exhibit Y at pg. 8, Solomon Report.

         14.   An arbitration award, sustaining disciplinary charges against Plaintiff for,

among other things, failing to supervise students as the assigned lunch monitor on

June 22, 2010, leaving confidential student records exposed in public printers on at

least seven occasions during 2011, criticizing another teacher to students, and failing


                                             7
to cooperate with the psychiatric fitness evaluation, was confirmed by the New York

State Supreme Court. (1/31/2014 Decision in Razzano v. Remsenberg-Speonk UFSD,

Index No. 16057/2013, Exhibit “AA,” Page 2); Razzano v. Remsenburg-Speonk

Union Free School Dist., No. 16057-2013, 2014 WL 12664729, at *1 (N.Y. Sup. Ct.

Mar. 14, 2014).

             Response: Plaintiff objects pursuant to Fed. R. Evid. 801(c), hearsay,

because it is being offered for the truth of the matter asserted in the judgment.

Plaintiff further objects because there is no statement or judgment as to the claims

asserted under the American With Disabilities Act being raised in the operative

complaint in this action. Plaintiff objects again that to the extent that cases cited above

are being offered as an issue of law – res judicata or issue preclusion- it fails under

Postlewaite v. McGraw‐Hill, 333 F.3d 42, 48 (2d Cir. 2003), Sullivan v. Gagnier, 225

F.3d 161, 166 (2d Cir. 2000), Burkybile v. Bd. of Educ. of Hastings‐On‐Hudson, 411

F.3d 306, 311‐12 (2d Cir. 2005), Evans v. Ottimo, 469 F.3d 278, 281 (2d Cir. 2006)

(citing Kaufman v. Eli Lilly & Co., 65 N.Y.2d 449, 455‐56 (1985)), all cases cited by

the Second Circuit Court of Appeals in Razzano v. Remsenburg‐Speonk Union Free

Sch. Dist., et al., 751 F. App’x 24 (2d Cir. 2018) Cir. 2018), the Summary Order that

reversed the prior court’s dismissal of this action.

      15.    The arbitration award finding that Plaintiff was not mentally fit was

confirmed by the Supreme Court. (1/31/2014 Decision in Razzano v. Remsenberg-


                                            8
Speonk UFSD, Index No. 16057/2013, Exhibit “AA,” Page 2); Razzano v

Remsenburg-Speonk Union Free School Dist., No. 16057-2013, 2014 WL 12664729,

at *1 (N.Y. Sup. Ct. Mar. 14, 2014).

             Response: Plaintiff objects pursuant to Fed. R. Evid. 801(c), hearsay,

because it is being offered for the truth of the matter asserted in the judgment.

Plaintiff further objects because there is no statement or judgment as to the claims

asserted under the American With Disabilities Act being raised in the operative

complaint in this action. Plaintiff objects again that to the extent that cases cited above

are being offered as an issue of law – res judicata or issue preclusion- it fails under

Postlewaite v. McGraw‐Hill, 333 F.3d 42, 48 (2d Cir. 2003), Sullivan v. Gagnier, 225

F.3d 161, 166 (2d Cir. 2000), Burkybile v. Bd. of Educ. of Hastings‐On‐Hudson, 411

F.3d 306, 311‐12 (2d Cir. 2005), Evans v. Ottimo, 469 F.3d 278, 281 (2d Cir. 2006)

(citing Kaufman v. Eli Lilly & Co., 65 N.Y.2d 449, 455‐56 (1985)), all cases cited by

the Second Circuit Court of Appeals in Razzano v. Remsenburg‐Speonk Union Free

Sch. Dist., et al., 751 F. App’x 24 (2d Cir. 2018) Cir. 2018), the Summary Order that

reversed the prior court’s dismissal of this action.

      16.    “The Board’s determination to reclassify the petitioner’s position [as half

time] was based on valid budget concerns.” Razzano v. Remsenburg-Speonk UFSD,

162 A.D.3d 1043, 1045-46 (2d Dept. 2018).

             Response: Plaintiff objects pursuant to Fed. R. Evid. 801(c), hearsay,


                                            9
because it is being offered for the truth of the matter asserted in the judgment.

Plaintiff further objects because there is no statement or judgment as to the claims

asserted under the American With Disabilities Act being raised in the operative

complaint in this action. Plaintiff objects again that to the extent that cases cited above

are being offered as an issue of law – res judicata or issue preclusion- it fails under

Postlewaite v. McGraw‐Hill, 333 F.3d 42, 48 (2d Cir. 2003), Sullivan v. Gagnier, 225

F.3d 161, 166 (2d Cir. 2000), Burkybile v. Bd. of Educ. of Hastings‐On‐Hudson, 411

F.3d 306, 311‐12 (2d Cir. 2005), Evans v. Ottimo, 469 F.3d 278, 281 (2d Cir. 2006)

(citing Kaufman v. Eli Lilly & Co., 65 N.Y.2d 449, 455‐56 (1985)), all cases cited by

the Second Circuit Court of Appeals in Razzano v. Remsenburg‐Speonk Union Free

Sch. Dist., et al., 751 F. App’x 24 (2d Cir. 2018) Cir. 2018), the Summary Order that

reversed the prior court’s dismissal of this action.

      17.    “The Board’s determination to reclassify the petitioner’s position” to

half- time “was not made in bad faith or to retaliate for the petitioner’s complaints.”

Id.

             Response: Plaintiff objects pursuant to Fed. R. Evid. 801(c) because it is

being offered for the truth of the matter asserted in the judgment. Plaintiff further

objects because there is no statement or judgment as to the claims asserted under the

American With Disabilities Act being raised in the operative complaint in this action.

Plaintiff objects again that to the extent that cases cited above are being offered as an


                                            10
issue of law – res judicata or issue preclusion- it fails under Postlewaite v.

McGraw‐Hill, 333 F.3d 42, 48 (2d Cir. 2003), Sullivan v. Gagnier, 225 F.3d 161, 166

(2d Cir. 2000), Burkybile v. Bd. of Educ. of Hastings‐On‐Hudson, 411 F.3d 306,

311‐12 (2d Cir. 2005), Evans v. Ottimo, 469 F.3d 278, 281 (2d Cir. 2006) (citing

Kaufman v. Eli Lilly & Co., 65 N.Y.2d 449, 455‐56 (1985)), all cases cited by the

Second Circuit Court of Appeals in Razzano v. Remsenburg‐Speonk Union Free Sch.

Dist., et al., 751 F. App’x 24 (2d Cir. 2018) Cir. 2018), the Summary Order that

reversed the prior court’s dismissal of this action.

      18.    Plaintiff’s “complaints about the school building were unfounded.”

Razzano v. Remsenburg-Speonk UFSD, 162 A.D.3d 1043, 1045-46 (2d Dept. 2018).

             Response: Plaintiff objects pursuant to Fed. R. Evid. 801(c), hearsay,

because it is being offered for the truth of the matter asserted in the judgment.

Plaintiff further objects because there is no statement or judgment as to the claims

asserted under the American With Disabilities Act being raised in the operative

complaint in this action. Plaintiff objects again that to the extent that cases cited above

are being offered as an issue of law – res judicata or issue preclusion- it fails under

Postlewaite v. McGraw‐Hill, 333 F.3d 42, 48 (2d Cir. 2003), Sullivan v. Gagnier, 225

F.3d 161, 166 (2d Cir. 2000), Burkybile v. Bd. of Educ. of Hastings‐On‐Hudson, 411

F.3d 306, 311‐12 (2d Cir. 2005), Evans v. Ottimo, 469 F.3d 278, 281 (2d Cir. 2006)

(citing Kaufman v. Eli Lilly & Co., 65 N.Y.2d 449, 455‐56 (1985)), all cases cited by


                                            11
the Second Circuit Court of Appeals in Razzano v. Remsenburg‐Speonk Union Free

Sch. Dist., et al., 751 F. App’x 24 (2d Cir. 2018) Cir. 2018), the Summary Order that

reversed the prior court’s dismissal of this action.

      19.      The School “made consistent good-faith efforts to address [Plaintiff’s]

complaints and to provide reasonable accommodations for the [Plaintiff’s] alleged

health issues.” Razzano v. Remsenburg-Speonk UFSD, 162 A.D.3d 1043, 1045-46 (2d

Dept. 2018).

               Response: Plaintiff objects pursuant to Fed. R. Evid. 801(c), hearsay,

because it is being offered for the truth of the matter asserted in the judgment.

Plaintiff further objects because there is no statement or judgment as to the claims

asserted under the American With Disabilities Act being raised in the operative

complaint in this action. Plaintiff objects again that to the extent that cases cited above

are being offered as an issue of law – res judicata or issue preclusion- it fails under

Postlewaite v. McGraw‐Hill, 333 F.3d 42, 48 (2d Cir. 2003), Sullivan v. Gagnier, 225

F.3d 161, 166 (2d Cir. 2000), Burkybile v. Bd. of Educ. of Hastings‐On‐Hudson, 411

F.3d 306, 311‐12 (2d Cir. 2005), Evans v. Ottimo, 469 F.3d 278, 281 (2d Cir. 2006)

(citing Kaufman v. Eli Lilly & Co., 65 N.Y.2d 449, 455‐56 (1985)), all cases cited by

the Second Circuit Court of Appeals in Razzano v. Remsenburg‐Speonk Union Free

Sch. Dist., et al., 751 F. App’x 24 (2d Cir. 2018) Cir. 2018), the Summary Order that

reversed the prior court’s dismissal of this action.


                                            12
      20.    Plaintiff’s “inappropriate, unprofessional, or insubordinate conduct…

demonstrate[d] a separate and independent basis for” her termination. Razzano v.

Remsenburg-Speonk Union Free Sch. Dist., 144 A.D.3d 810, 811 (2d Dept. 2016).

             Response: Plaintiff objects pursuant to Fed. R. Evid. 801(c), hearsay,

because it is being offered for the truth of the matter asserted in the judgment.

Plaintiff further objects because there is no statement or judgment as to the claims

asserted under the American With Disabilities Act being raised in the operative

complaint in this action. Plaintiff objects again that to the extent that cases cited above

are being offered as an issue of law – res judicata or issue preclusion- it fails under

Postlewaite v. McGraw‐Hill, 333 F.3d 42, 48 (2d Cir. 2003), Sullivan v. Gagnier, 225

F.3d 161, 166 (2d Cir. 2000), Burkybile v. Bd. of Educ. of Hastings‐On‐Hudson, 411

F.3d 306, 311‐12 (2d Cir. 2005), Evans v. Ottimo, 469 F.3d 278, 281 (2d Cir. 2006)

(citing Kaufman v. Eli Lilly & Co., 65 N.Y.2d 449, 455‐56 (1985)), all cases cited by

the Second Circuit Court of Appeals in Razzano v. Remsenburg‐Speonk Union Free

Sch. Dist., et al., 751 F. App’x 24 (2d Cir. 2018) Cir. 2018), the Summary Order that

reversed the prior court’s dismissal of this action.



October 24, 2019                             Respectfully submitted,
New York, New York
                                             LAW OFFICE OF
                                             LOCKSLEY O. WADE, LLC
                                             11 Broadway, Suite 615
                                             New York, NY 10004

                                            13
(212) 933-9180
(212) 933-9181 – Fax
wade@wadefirm.com – Email
Attorney for Plaintiff

By: /s/ Locksley O. Wade
Locksley O. Wade, Esq.




14
